Mr. President, the honor conferred on Ecuador when I was elected President of the twenty-eighth session of this Assembly had the disadvantage of preventing me, for almost one year, from exercising the exclusive representation of my people; nor, during that time, when I served my country at a high international level, was I able to serve it in other forums.
40.	On returning to ground level with a clear conscience from having done my duty and resuming the full and exclusive representation of Ecuador, it is a great pleasure for me that my first duty is to congratulate you, on behalf of the people and Government of Ecuador, on your accession to the Presidency of the General Assembly. These grave moments of conflict in international life demand the clairvoyance of the statesman and the tough energy of the fighter, two qualities that are combined in your personality, which was formed in the fight for independence for your country and then in your continuous efforts undertaken in your exalted capacity as Minister for Foreign Affairs of Algeria to liberate the peoples of the world and to create a new order.
41.	It also gives me great pleasure that one of my first duties is to greet, on behalf of the people and Government of Ecuador, the three new Members of the Organization, each from a different continent: Grenada, our sister by geography but above all by history, which since the history of the Iberian-Indian-African peoples of Latin America began in the Caribbean, has been a melting-pot of peoples and a matrix of nations; Bangladesh, set at the heart of a millenary culture; and Guinea-Bissau, which won its independence in an unflagging battle, to whose heroes and martyrs I wish to pay tribute in the noble and austere person of Amilcar Cabral.
42.	Having fulfilled those pleasant duties, I must now refer to an event that has plunged my people into mourning: the tragedy of Honduras. Hurricane winds, torrential rains and high tides transformed the beautiful tropical country of Honduras into an enormous devastated area under whose mud 10,000 human beings are buried. Those who survived were attacked by maddened vipers, and, in the midst of the desolation, the specter of famine, disease and misery was raised.
43.	I do not wish to make of my statement to the General Assembly a kind of broadened agenda or an advance sample of the agenda items which we shall have an opportunity to deal with in the respective Main Committees or in plenary meetings when items are assigned to them. I shall now refer only to those matters which, although they do not yet appear specifically on our agenda, are implicit in many of the questions we are to debate.
44.	It may seem to be a time-worn cliche if I say what I have been repeating in my latest statements and reaffirm today -namely, that we are in an era of transition which we can face only if we have a clear and accurate awareness of the change. Twenty-nine years ago, an historic event occurred: the organization of the international community for the noble purposes of living together in peace as good neighbors, prohibiting the use and even the mere threat of force, advocating respect for the dignity of free man without discrimination and enshrining the right of peoples to decide on their own forms of government.
45.	We know that since the United Nations came into being there have been flagrant violations of its principles and purposes -for example, war as a means of expanding frontiers; the occupation of territories by force; the refusal to grant peoples their right to self-determination; the monstrous injustice of apartheid in South Africa and Rhodesia; the artificial division of peoples having ancient homogeneous cultures; the mass devastation of lands by barbarous methods of chemical warfare; and the use of hunger as a weapon. All that is true. But it is also true that the organization of the international community which the United Nations represents has created an international public opinion the obvious pressure of which has prevented the outbreak of a world war and the hegemony of a dominant Power and has made possible the liberation of colonial peoples which are today full-fledged States. The clearest expression of that to be found at this time is Portugal's break with an obsolete idea of domination, a break it has begun with the applause and sympathy of all the peoples of the world. Our civilization, which has successively been Mediterranean and Atlantic and has extended to every ocean, has come to be the civilization of the globe, of man, of all men, of all the peoples of a planet which, small and inadequate though it has become, is the only one we have to live for.
46.	I would not wish to evoke poetic images of facile rhetoric. Instead, I shall refer to the image used by an economist with a cool and clear mind, Mr. Robert McNamara, who, at the United Nations Conference on the Human Environment, held at Stockholm in 1972, said we are passengers on a spaceship on which one fourth of the people travels comfortably while three fourths travel in conditions of hunger, disease and destitution.
47.	After the successive failures of the efforts of the first United Nations Development Decade, the crisis in raw materials compelled us to hold the sixth special session of the General Assembly on the noble and, I would venture to say, bold initiative of President Boumediene of Algeria. The special session drew attention to the vital fact that the international community requires measures other than partial steps; it requires a new international economic order. In my opinion, this is the beginning of the second great era of the United Nations since it was established as the expression of the world community.
48.	I must with alarm confess that, instead of an atmosphere of co-operation, interrelationship and confidence which the establishment of a new international economic order requires, this session of the General Assembly has begun in an atmosphere of suspicion and threat. That is terribly negative because threats' and recriminations usually rebound against those who launch them, like a boomerang thrown by an inexpert hand.
49.	In the first place, it is not true -and I would say it is hardly loyal to say that it is- that the economic deterioration and paralysis in development of those countries described as most seriously affected is due exclusively to the rise in petroleum prices. Before oil prices were raised, there was an increase of up to 400 per cent in the cost of food-stuffs such as wheat and sugar, building materials such as steel and cement, agricultural machinery, and products derived from hydrocarbons, such as acrylics and fertilizers. But in those cases the victims were not the industrialized countries which process raw materials; the. victims were the weak peoples of the developing world, which in silence suffered the effects upon their balances of payments.
50.	Nor can runaway inflation be attributed solely to the so-called energy crisis. Inflation arises when more money is minted than is justified by the production of goods and therefore the vast increase in military expenditure and wars of political hegemony have generated inflation that has inevitably been exported to the economically weaker countries. Furthermore, the system established at Bretton Woods has led to an unequal development which has further enriched the rich and impoverished the poor.
51.	Finally, the rise in prices of oil and its derivatives has not affected developed countries that lack those products or have a deficit in their production such as the European countries and Japan in the same way as it has affected the United States, which depends on foreign oil imports for only about 12 per cent of its needs and whose oil companies, in the midst of the crisis, made profits of up to 800 per cent.
52.	Lastly, I should like to point out that the Organization of Petroleum Exporting Countries [OPEC] is not a political organization, since its members comprise countries with different systems of government and differing social goals; nor is it an ethnic organization, since in it are represented Arabs, Africans, Iranians, Asians and Latin Americans; nor is it an organization of petroleum producers, since it represents only 85 per cent of the producers; nor is it a mutual aid society, because I know of no decision which commits the wealthier among its members to render assistance to the poorer. It is simply an organization of exporters whose essential purpose is to defend prices that for many years bore no relation to the rising prices of other products while companies amassed wealth by exploiting a non-renewable resource.
53.	In his message addressed to President Ford of the United States on the occasion of his statement at the beginning of the present session of the Assembly, as published in The New York Times on 25 September 1974, that great statesman who governs the destinies of Venezuela, Mr. Carlos Andres Perez, said:
"Venturing to interpret the policy of OPEC, I would assure you that it is the hope of our petroleum-producing countries that an agreement between the countries producing raw materials and the industrialized countries which will be equitable and bring international justice can be reached, through a world body such as the United Nations, with a view to striking a proper and acceptable balance between the prices paid to us for the labor of the men and women of our poverty-stricken countries and those paid by our economies for the imports we require."
54.	Within OPEC there are different degrees of development, ranging from that of countries which can produce 8 million barrels daily, to that of countries, such as Ecuador, with a maximum output of 230,000 barrels daily; and from that of countries which process their hycro-carbons to countries, such as Ecuador, which have a very weak processing industry, and are therefore exporters of crude and importers of the derivatives of the refined product for which they are paying prices higher than their profits, with serious damage resulting to their balance of payments.
55.	In this respect I should like to reaffirm the statement made not long ago by my Government in a communication addressed to the Secretary-General to the effect that Ecuador, with a low average production of crude, without a petrochemical industry and with a very small processing industry, is not in a position to be a capital donor merely because it is a member of OPEC. Ecuador, on the contrary, is a developing country which requires economic assistance in the form of soft loans and substantial assistance with regard to the transfer of technology.
56.	Yet, there is one obvious fact that nobody can honestly deny, and that is that the rise in oil prices has had a serious impact on the world economy, not merely on small producers that export ail their crude and purchase the derivatives at high prices and on countries that have strong processing industries hut lack oil, but on all the countries of the world, and particularly on those which have no oil, whose balances of payments have been shattered, whose production has been cut because of a lack of fuel and fertilizers and whose inflation has been accelerated. Those are the countries that have "been described as the ones most seriously affected. On the other hand, the investment of the profits obtained, as a result of the rise in the price of oil, in shares -including bank shares- in multinational companies and real estate in the developed countries has added to an inflation already seriously accelerated by the arms race and the acquisition of arms by countries which previously did not have the means to acquire them. The total figure for investment in military expenditure in the world has risen to $207,405 million, at a time when mankind faces an imminent and so far inevitable threat of tragic world-wide famine.
57.	To deal with this threatening problem -the approach of famine- two international conferences have been held, under the auspices of the United Nations yet in complete autonomy, and another will be held shortly, also under United Nations auspices. I shall refer to them briefly.
58.	People are forgetting that the Third United Nations Conference on the Law of the Sea, the first stage of which was held at Caracas this summer, had as its origin the need for the sea-bed and the ocean floor beyond the limits of national jurisdiction and the subsoil thereof to be used for peaceful purposes and to be exploited for the benefit of mankind, so as to promote the development of the weakest countries and avert the dangers of economic imbalances arising out of the illicit, one-sided enrichment of those nations that are technically and financially most powerful. This implies that the sea-bed under national jurisdiction is for the use and benefit of the coastal State and that the work of the Conference had chiefly to concentrate on the establishment of a legal regime and an administrative mechanism applicable to the exploitation of the vast wealth of the high seas for the benefit of mankind.
59.	Yet so far interest has centered mainly on determining the extent of national jurisdiction rather than on the kinds of rights which the coastal State should exercise over its adjacent sea and the rights of mankind on the high seas. This is due to the unyielding action of countries with large fishing fleets, which desire to engage freely in their predatory activities.
60.	In Caracas three positions emerged in regard to the extent of jurisdiction. The most restrictive accepts a maximum of 12 miles of territorial sea. The second position, which emerged in 1972, accepts as a compromise a territorial sea of 12 miles over which full sovereignty would be exercised and an adjacent zone of up to 200 miles that is, 188 miles more without any agreement so far as to the kinds of rights which would be exercised over the adjacent zone. The only agreement is that these would not be sovereign rights, which could be exercised over the territorial sea alone. The last position -which my country maintains and which I defended on its behalf from 1955 to 1972- is based on the right of the coastal State to extend its complete sovereignty over the adjacent sea, in accordance with the geographical, geological and ecological characteristics of the coast and the economic needs of its population for up to 200 miles from the base line.
61.	The expression "200-mile sea" lacks meaning so long as it is not known what kinds of rights can be exercised over that zone, and to prevent such confusion, Ecuador has maintained and incorporated in its laws that its territorial sea extends for 200 miles and that over that zone it exercises full sovereignty, from which it should be understood that we cannot admit of a 200-mile sea without full sovereignty, as would be the case with the exclusive economic zone or the patrimonial sea.
62.	The head of State of Ecuador, General Guillermo Rodriguez Lara, in a statement of which an extract was published in the Quito newspaper El Comercio on 26 July of this year, emphasized the importance of the 200-mile territorial sea -embodied in the territorial laws of Ecuador- and affirmed that the sovereign entity of Ecuador "is prepared to stop piracy by the powerful and fully implement our laws in regard to maritime jurisdiction.
63.	The second United Nations conference held this year was the World Population Conference held at Bucharest. In our opinion, its special importance lies in the fact that it has drawn attention to the problem of the population explosion, but has left each State free to seek its own solutions. Quite obviously, a major population explosion occurring simultaneously with a reduction in food production and an increase in the cost of building materials represents a dramatic threat. The key to the problem, therefore, must be to meet the overall needs of development.
64.	The sixth special session of the General Assembly, in putting forward the need for a new international economic order, set immediate and long-term targets with which the present session of the General Assembly must deal. The immediate objectives were entrusted to the Secretary-General of the United Nations, who was asked to organize, as the first measure of the Special Program established by resolution 3202 (S-VI), an emergency operation to assist the most seriously affected countries. The long- term goals were entrusted to the Ad Hoc Committee on the Special Program, which has to submit to the Economic and Social Council recommendations on the machinery and scope of the Special Fund, also established by the same resolution, which would meet the urgent needs of the most seriously affected countries but whose ultimate purpose would be to meet the overall needs of development.
65.	Wherever we turn, the problem of development confronts us. Its challenge is imperative and urgent, and given this challenge we cannot play with words as children play with colored balloons. "Coexistence", "co-operation", "interdependence" are not mere words: they are calls to action. The simple rite of shifting our blame to a scapegoat and getting rid of it is a subterfuge: it does not really free our conscience.
66.	The inexorable fact we must face is that the sixth special session charged us irrevocably with creating a new international economic order: not any order, but a just, co-ordinated and interdependent order. We know that the developed and highly industrialized countries are going through a crisis. We understand that countries which have made enormous profits from raising oil prices are entitled to do this because they were formerly exploited and impoverished. But we know that if both could agree on prudent and well-planned investments, particularly in infrastructure, in the less fortunate or less developed countries, they might dispel the threat of hunger which looms over an anxious mankind and could thus give a successful start to the new international economic order.
67.	To say that the new order must be based on inter-dependence is to state the obvious, but it is also an evident truth. Interdependence means that the powerful industrial countries must learn to depend on those which they formerly exploited and that those which were formerly dependent wish to replace dependence by interdependence. The new economic order must basically be a new Order in reciprocal economic dependence.
68.	Since the Industrial Revolution, the economic order has been based on the idea of empire and therefore on the colonial relationship of the extraction of cheap raw materials and the creation of expensive manufactured goods- that is, a situation of dependence. The new order must be based as far as possible on giving the previously exploited peoples the means to process their own raw materials and progressively to alter their feudal or colonial structures by increased development and better use of the riches of their soil and subsoil and of their adjacent sea.
69.	Because of what I have said previously, I believe that the role of the present Assembly is of vital importance. Instead of wasting itself in sterile rhetoric or fruitless struggles, this Assembly should devote every effort of reason, imagination and, I venture to say, intuition to creating a new international economic order which will make it possible for a threatened mankind to enjoy a dignified and secure existence.
70.	In concluding, may I be permitted to inject a personal note and to express my gratitude to all who have spoken so generously of my work as President of the twenty-eighth session and the sixth special session of the General Assembly.
71.	On the decision of my Government this will be the last time that I shall speak in a general debate of the General Assembly as the representative of Ecuador. I shall, of course, continue to exercise my functions until the end of the present session. During 18 previous sessions I have shared unforgettable days in the struggle for decolonization, against racism, for the strengthening of international security, against aggression, and in favor of non-intervention. From the Assembly I have received for my country and for myself honors which had never before been conferred on citizens of my country, such as the successive chairmanship of the Special Political Committee and of the First Committee, apart from the high honor of being the first citizen of Ecuador to have been President of the General Assembly. So that I am not speaking "with a pained voice and looking at my shadow", as Don Francisco de Quevedo, the Spanish poet, said. I am speaking with a feeling in which humility is mixed with pride but a feeling above all of gratitude to all of you as well as hope for your future action. I believe and have often said that every man has within himself a spark of life and hope which, like a torch that has been lit, must be handed on. I place my torch here with a living flame at a time when I feel that all my vital forces are undiminished. I do so with the clear faith that I have had and still have in the destiny of an international community organized to achieve the lofty purposes which the United Nations represents.
